 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     MARY ARLENE GOMEZ,                               CASE NO. C17-5007 BHS
 8
                             Plaintiff,               ORDER GRANTING
 9          v.                                        DEFENDANT’S UNOPPOSED
                                                      MOTION FOR SUMMARY
10   KITSAP COUNTY, et al.,                           JUDGMENT

11                           Defendants.

12

13          This matter comes before the Court on Defendant Kitsap County’s (“County”)

14   unopposed motion for summary judgment. Dkt. 31.

15          On December 9, 2016, Plaintiff Mary Arlene Gomez (“Gomez”) filed a complaint

16   against numerous defendants in Kitsap County Superior Court for the State of

17   Washington. Dkt. 1-2. Gomez asserted claims of assault, battery, outrage, negligent

18   infliction of emotional distress, excessive force, false imprisonment, negligence, and

19   violations of 42 U.S.C. §§ 1983 and 1985. Id. at 4–5. On January 6, 2017, the County

20   removed the matter to this Court. Dkt. 1. On May 12, 2018, the Court granted the

21   parties’ stipulation and dismissed all claims except “those which may specifically be

22   attributed to medical care and/or medical attention” against the County. Dkt. 22.


     ORDER - 1
 1          On January 2, 2019, the County filed a motion for summary judgment on Gomez’s

 2   remaining claims based on medical care and/or medical attention. Dkt. 31. Gomez did

 3   not respond.

 4          While the Court may not consider Gomez’s failure to response as an admission

 5   that the motion has merit, Local Rules W.D. Wash. LCR 7(b)(2), Gomez has failed to

 6   submit any evidence in support of her claims. Upon review of the County’s motion, it

 7   has established that it is entitled to judgment as a matter of law on any federal or state

 8   claim based on medical care and/or medical attention. See Dkt. 31. Thus, the burden

 9   shifted to Gomez to establish that a material question of fact exists for trial that would

10   preclude judgment in the County’s favor. Fed. R. Civ. P. 56(a). In the absence of any

11   evidence supporting her claim, Gomez has failed to establish the existence of any factual

12   dispute for any claim. Therefore, the Court GRANTS the County’s motion. The Clerk

13   shall enter JUDGMENT for the County and close this case.

14          IT IS SO ORDERED.

15          Dated this 8th day of February, 2019.

16

17

18
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 2
